DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0070068) in view of Keithley (US 2008/0303918).
As per claim 1, Zhao discloses an electronic device (Fig. 1, #150) operable in an environment with ambient light ([0012]-[0013]; [0016]), comprising:
a housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a housing);
a display in the housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a display in the housing);
a color flicker sensor (#120) that measures changes in the ambient light over time to produce color flicker sensor data ([0012]; [0014]; [0023]); and
control circuitry in the housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes control circuity in the housing) that:

However, Zhao does not teach adjusts a white point associated with the display using the frequency component information.
Keithley teaches adjusts a white point associated with the display (Fig. 1, #50) using the frequency component information ([0019]; [0021]; [0023]; where red, green and blue light is the frequency component information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the white point adjustment disclosed by Keithley to the electronic device of Zhao so as to provide for adjusting the white balance point of a display based on ambient lighting conditions (Keithley: [0001]).
As per claim 2, Zhao in view of Keithley discloses the electronic device defined in claim 1 further comprising:
a color ambient light sensor (Zhao: #100) that measures the ambient light to produce color ambient light sensor data (Zhao: [0013]; [0024]), wherein the control circuitry adjusts the white point using the color ambient light sensor data and the frequency component information (Zhao: [0017]-[0019]; [0023]-[0024]; [0030]-[0034]).
As per claim 3, Zhao in view of Keithley discloses the electronic device defined in claim 2 wherein the control circuitry identifies a color spectrum of the ambient light by retrieving the color spectrum from a color database (Keithley: #110; [0027]).
As per claim 4, Zhao in view of Keithley discloses the electronic device defined in claim 3 wherein the control circuitry retrieves the color spectrum from the color 
As per claim 5, Zhao in view of Keithley discloses the electronic device defined in claim 4 wherein the ambient light is produced by a number of different light sources (Zhao: [0011]; [0027]) and wherein control circuitry:
identifies the number by counting fundamental frequencies present in the frequency component information (Zhao: Fig. 3, #320; [0030]); and
uses the identified number in retrieving the color spectrum from the color database (Zhao: [0024]-[0025]; [0034]; [0040]; where histograms of color information is the color database).
As per claim 9, Zhao discloses an electronic device (Fig. 1, #150) operable in an environment with ambient light ([0012]-[0013]; [0016]), comprising:
a housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a housing);
an electrical component in the housing ([0016]), wherein the electrical component comprises an electrical component selected from the group consisting of: a display and an image sensor (#110; [0012]-[0013]; [0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a display);
a flicker sensor (#120) that measures changes in the ambient light over time to produce flicker sensor data ([0012]; [0014]; [0023]);
a color ambient light sensor (#110; [0013]);

uses the flicker sensor data to control the color ambient light sensor (#110) to produce color ambient light sensor data ([0017]-[0019]; [0022]-[0024]; where during a camera event as determined by recurring flicker detection results, which may be performed, for example, as lighting conditions change while a camera operates …estimation of white points in boxes 240-260 may be performed using image data output by the camera…the method 200 may create histograms of color information contained in image data output by the camera 110…the method 200 may create histograms of color information for each of the frames output by the camera is functionally equivalent to uses the flicker sensor data to control the color ambient light sensor #110 to produce color ambient light sensor data); and
adjusts a white point associated with a selected one of: the image sensor using the color ambient light sensor data ([0002]; [0012]-[0013]; [0018]-[0019]; [0033]).
However, Zhao does not teach adjusts a white point associated with a selected one of: the display using the color ambient light sensor data.
Keithley teaches adjusts a white point associated with a selected one of: the display (Fig. 1, #50) using the color ambient light sensor data ([0019]; [0021]; [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the white point adjustment disclosed by Keithley to the electronic device or Zhao so as to provide for adjusting the white balance point of a display based on ambient lighting conditions (Keithley: [0001]).

As per claim 14, Zhao in view of Keithley discloses the electronic device defined in claim 9 wherein the flicker sensor has first flicker detector(s) (Zhao: #120; [0023]; [0030]).
However, the prior art of Zhao in view of Keithley do not teach the flicker sensor has second flicker detector(s). Official Notice is taken that it would have been obvious to one of ordinary skill in the art to duplicate parts to perform the same function such as a second flicker detector(s). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim (US 20140232902) in view of Keithley.
As per claim 16, Zhao discloses an electronic device (Fig. 1, #150) operable in an environment with ambient light produced by a number of light sources ([0011]-[0013]; [0016]), comprising:
a housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes a housing);
an electrical component in the housing ([0016]), wherein the electrical component comprises an electrical component selected from the group consisting of: a display and an image sensor (#110; [0012]-[0013]; [0016]; where a smartphone, a tablet computer, 
a color ambient light sensor (i.e., a color ambient light sensor in camera #110) that produces color ambient light sensor data ([0013]);
control circuitry in the housing ([0016]; where a smartphone, a tablet computer, a laptop computer, a desktop computer, a portable media player inherently includes control circuitry in the housing) that:
identifies the number of light sources from the flicker sensor data ([0011]; [0027]-[0028]); and
adjusts a white point associated with a selected one of: the image sensor using the color ambient light sensor data and the identified number of light sources ([0017]-[0021]; [0027]-[0028]).
However, Zhao does not explicitly teach a flicker sensor that measures the ambient light in each of multiple different directions to produce flicker sensor data.
Kim teaches a flicker sensor (Fig. 1, #102) that measures the ambient light in each of multiple different directions to produce flicker sensor data ([0015]-[0021]; [0024]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the ambient light of Zhao according to Kim so as to provide a method includes deriving pixel values from a non-content area of a digital image, estimating flicker values within the non-content area (Kim: [0013]).

Keithley teaches adjusts a white point associated with a selected one of: the display (Fig. 1, #50) using the color ambient light sensor data ([0019]; [0021]; [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the white point adjustment disclosed by Keithley to the electronic device of Zhao in view of Kim so as to provide for adjusting the white balance point of a display based on ambient lighting conditions (Keithley: [0001]).
As per claim 17, Zhao in view of Kim in view of Keithley discloses the electronic device defined in claim 16 wherein the control circuitry:
identifies a color spectrum of the ambient light by retrieving the color spectrum from a color database using the color ambient light sensor data and the identified number of light sources (Zhao: [0024]-[0025]; [0027]-[0028]; where histograms of color information is a color database); and
adjusts the white point based on the color spectrum (Zhao: [0018]-[0019]; [0024]-[0025]).
As per claim 20, Zhao in view of Kim in view of Keithley discloses the electronic device defined in claim 16 wherein the flicker sensor comprises a first flicker detector (Zhao: #120; [0023]; [0030]).
However, the prior art of Zhao in view of Keithley do not teach the flicker sensor comprises a second flicker detector. Official Notice is taken that it would have been obvious to one of ordinary skill in the art to duplicate parts to perform the same function In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Allowable Subject Matter
Claims 6-8, 11-13, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of an electronic device operable in an environment with ambient light comprising a flicker sensor and/or a color ambient light sensor does not teach or fairly suggest the color database includes a first portion with entries for single-source lighting conditions and a second portion with entries for mixed-source lighting conditions and wherein the control circuitry uses the first portion (second portion) of the color database in retrieving the color spectrum in response to determining that the number is one, the color flicker sensor includes a first flicker detector and a second flicker detector, wherein the first flicker detector detects light in a first sequence of time periods, wherein the second flicker detector detects light in a second sequence of time periods, and wherein the first and second sequences of time periods are staggered with respect to each other and partially overlap each other, a flicker period is associated with the flicker frequency information and wherein the control circuitry uses the color ambient light sensor to gather the color ambient light sensor data for a time period equal to an integral number times the flicker period, the ambient light is characterized by flicker having a flicker phase and wherein the control circuitry obtains information on the flicker phase from the flicker sensor data; and uses the color ambient light sensor to detect .
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
Applicant states on pages 11-12 in the Remarks, “Photodiode 120 is not a color flicker sensor that produces color flicker sensor data. Zhao's photodiode 120 generates "a time-varying signal having a magnitude and frequency that varies with the intensity and frequency of the illuminants," (para. 0014), but a single photodiode is not inherently capable of measuring color. Zhao is completely silent with respect to a color flicker sensor”.
The Examiner does not agree. Zhao discloses on paragraph 0023, “Estimation of flicker (boxes 210-230) may be performed using output data from a photodiode 120 (FIG. 1)”.
Zhao is concerned with white balance correction in the environment with diverse illuminants having various spectral characteristics and therefore the photodiode 120 operating in such an environment will inevitably produce integral color data representing illuminant colors. 
Zhao further discloses on paragraph 0014, “The photodiode 120 may generate an output signal representing characteristics of illuminant(s) that are present during image capture. For example, the photodiode's output signal may be a time-varying signal having a magnitude and frequency that varies with the intensity and frequency of the illuminants”. 
It is respectfully submitted that one of ordinary skill would recognize that the frequency of the illuminants would relate to color of the illuminants determined by the photodiode 120.
Also, claim 1 is not specific as to what particular frequency component information for the color flicker sensor was obtain by a frequency transform. In this respect Zhao discloses performing a fast Fourier transform analysis of the photodiode 120 output to produce a frequency component information (box 310 in FIG. 3; [0030]).
	Therefore, Zhao discloses the limitation of “a color flicker sensor that measures changes in the ambient light over time to produce color flicker sensor data” as recited in claim 1.

	Applicant states on page 13 in the Remarks, “First, creating a histogram based on image data that has already been output from a camera does not involve controlling the camera itself. Creating a histogram is simply not equivalent to controlling a color ambient light sensor. Second, Zhao does not use the flicker data to create the histograms. These histograms are purely based on "color information contained in image data output by the camera 110," (para. 0024). The flicker data has no effect on the histograms”.
	The Examiner does not agree. Zhao discloses on paragraph 0017, “FIG. 2 illustrates a method 200 according to an embodiment of the present disclosure. The method 200 may begin by estimating a flicker frequency of ambient light during image capture (box 210), determining whether flicker was detected (box 220) and, if so, determining whether characteristics of the detected flicker have changed (box 230). In box 230, the method 200 may examine characteristics of the flicker's frequency and the temporal waveform of the detected flicker to determine whether they are changing or not. There are several possible outcomes of these determinations“.
	Zhao further discloses in paragraph 0018, ”In one outcome, a flicker is detected and characteristics of the detected flicker are not changing. In this event, the method 200 may estimate a white point of image data that were output from the camera 110 using a first technique (box 240)”.
	Zhao further discloses on paragraph 0022, “Operation of the method 200 may repeat in multiple iterations while a camera 110 (FIG. 1) is operational. During such time, ambient lighting conditions may change, which may cause the detected flicker to vary between one or more stable conditions (box 240 or 260) to the unknown condition (box 250) and perhaps back to a stable condition (box 240 or 260). Thus, it is possible that the method will estimate white points according to multiple, perhaps even all of the techniques of boxes 240, 250, and 260 during a camera event as determined by recurring flicker detection results (boxes 210-230), which may be performed, for example, as lighting conditions change while a camera operates”.
Zhao further discloses on paragraph 0023, “Estimation of flicker (boxes 210-230) may be performed using output data from a photodiode 120 (FIG. 1)”.
Estimation of white points in boxes 240-260 may be performed using image data output by the camera. In such an embodiment, the method 200 may create histograms of color information contained in image data output by the camera 110. The camera 110 may output image data organized as frames at a given frame rate (say 60 fps); the method 200 may create histograms of color information for each of the frames output by the camera”.
	Zhao discloses the limitation of uses the flicker sensor data to control the color ambient light sensor #110 to produce color ambient light sensor data (i.e., “during a camera event as determined by recurring flicker detection results, which may be performed, for example, as lighting conditions change while a camera operates” as disclosed by Zhao on para. 0022…”estimation of white points in boxes 240-260 may be performed using image data output by the camera” as disclosed by Zhao on para. 0024…”the method 200 may create histograms of color information contained in image data output by the camera 110” as disclosed by Zhao on para. 0024…”the method 200 may create histograms of color information for each of the frames output by the camera” as disclosed by Zhao on para. 0024 is functionally equivalent to uses the flicker sensor data to control the color ambient light sensor #110 to produce color ambient light sensor data). 
Thus Zhao discloses creating histograms based on color image data obtained by the ambient light sensor (camera 110) in cooperation with the flicker sensor (120), i.e. controlled by the flicker sensor data (controlling switches 220-230 in FIG. 2 select how histograms are created). The histograms then are used for a white point estimates (control) an image data produced by the ambient light sensor (270 in FIG. 2) for either storing the image data in a memory 144 or further displaying thus corrected images on a display (sink 140 component: “the color correct image data may be output to a display 142,” see FIG.1, paragraph [0015]).
	Therefore, Zhao discloses the limitation of “uses the flicker sensor data to control the color ambient light sensor to produce color ambient light sensor data” as recited in claim 9.

	Applicant states on page 14 in the Remarks, “Claim 16 was rejected as allegedly being anticipated by Zhao, but Zhao does not disclose identifying a number of light sources from flicker sensor data. Paragraph 0011 of Zhao discloses that flicker information can be used to distinguish natural daylight from artificial light, but this does not involve identifying a number of light sources in the flicker sensor data. Paragraphs 0027 and 0028 of Zhao disclose that different white point estimation processes may be used depending on whether the imaging conditions are under indoor (artificial) illuminants versus outdoor (natural) daylight illuminants. Nothing in Zhao discloses identifying a number of light sources from flicker sensor data”.
	The Examiner does not agree. Zhao discloses on paragraph 0011 “Unlike natural daylight, electrically powered light sources (tungsten, fluorescent, LED or halogen, etc.) are subject to flicker. It is caused mostly by AC components of the lights' power supplies. Typically, the frequency of the flickering is either equal to the mains frequency [50 or 60 Hz] or double the mains frequency. Thus the determination of whether an ambient light source possesses flicker or not can lead to classification of the light source into one of two categories: natural daylight or artificial light”.
	Zhao further discloses on paragraph 0027, “It is expected that the white point estimation process of box 240 will be performed in imaging conditions that involve the mains-powered illuminants, such as indoor lighting. For example, flicker from fluorescent light sources typically occurs at 100 Hz or 120 Hz”.
	Zhao further discloses on paragraph 0028, “It is expected that the white point estimation process of box 260 will be performed in imaging conditions that involve natural daylights, such as outdoor light sources (e.g., direct or diffuse sunlight). Such illuminants do not exhibit flicker”. 
	It is respectfully submitted that one of ordinary skill would recognize that the determination of whether an ambient light source possesses flicker or not leading to classification of the light source into one of two categories of natural daylight or artificial light identifies at least one number of light sources from the flicker sensor data.
Therefore, Zhao discloses the limitation of “identifies the number of light sources from the flicker sensor data” as recited in claim 16.
	Applicant states on page 15 in the Remarks, “Kim is completely silent with respect to a flicker sensor that measures ambient light "in each of multiple different directions," as recited in claim 16. Kim therefore does not make up for the deficiencies of Zhao”.
	The Examiner does not agree. Kim discloses on Figure 1, a digital camera 102 and paragraph 0021 discloses “The flicker estimating engine (110) identifies a non-content area of the image that has a constant color reflectance to estimate the flicker value for the entire image. The non-content area of the image is a portion of the image that contains just a background. In other words, the non-content area is an area of the image that does not contain the photographed object. Because the rolling shutter of the digital camera takes multiple scans across or down the length of the image, the flicker is exhibited in rows that either traverse down or across the image. The entire scanned row is photographed at a single time interval and is therefore exposed to the same amount of light. As a consequence, the resulting flicker is consistent within each of the rows. The flicker estimating engine (110) determines the flicker value for the row by determining the flicker value of the row in the non-content area. Thus, in response to determining the flicker value in the non-content area, the flicker value for the content areas and the non-content areas can be suppressed”.
  Kim further discloses on paragraph 0024, “FIG. 2 is a diagram of an example of flicker suppression according to the principles described herein. In this example, a raw image (200) is converted to a flicker suppressed image (202). In the raw image (200), flicker rows (204) are generated across the entire width (206) of the raw image (200) such that the flicker rows (204) occupy space within both the non-content area (208) and the content area (210) of the raw image (200)”.
Kim further discloses on paragraph 0025, “The flicker rows (204) each represent individual scanned portions of the raw image (200) that were taken at different times while capturing the overall image. A rolling shutter in the digital camera caused portions of the overall image to be scanned sequentially in a direction that travels down the length (212) of the raw image. However, each of the rows (204) has a different flicker value because the light present while each of the rows was scanned was different. Alternating current light sources that are either used to illuminate the image or merely present in the ambient environment often contribute to such flicker artifacts”.
	Therefore, Kim discloses the limitation of “a flicker sensor that measures the ambient light in each of multiple different directions to produce flicker sensor data” as recited in claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622